DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 were subject to a restriction and/or election requirement on June 22, 2022 with patentably distinct Species A – Species F (listed below).  The species are independent or distinct because the opposing force element can be electrically directed by the control unit (claims 4-9 and 14-18). Another species, claim 3, directed to an actual mechanical stop force is inherent and will not be part of the restriction requirement.  In this case this restriction requirement is focusing on the species that are electrically directed by the control unit.  Currently, claims 1, 2, 10-13, 16 and 19 are generic.
Species A: Claims 4, 14 directed to the control unit decision based on the end position of the tension bow.
Species B: Claims 5, 15 directed to the control unit decision based on motor current.
Species C: Claims 6, 20 directed to the control unit decision based on comparing determined drive torque to predetermined limit drive torque.
Species D: Claims 7, 17 directed to the control unit decision based on travel time.
Species E: Claim 8 directed to the control unit decision based on comparison of limit drive torque to anti-trap protection torque.
Species F: Claims 9, 18 directed to the control unit decision based on the travel time of the tension bow.
A Response to the Restriction Requirement was filed by the applicant on August 22, 2022 with the election of Species C, claims 6 and 20 with traverse.

Disposition of Claims
Claims 1-20, filed August 22, 2022, are pending in the application.  Of these pending claims, claims  4-5, 7-9, 14-15 and 17-18 are withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “predetermined limit drive torque” (maybe with a block diagram, etc. to make it easier for the reader to follow) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 10 line 3 introduces “a motor” for the roof element.  Claim 11 line 2 introduces “a drive motor” for the roof element.  There is an antecedent issue.  Suggestion to change “a drive motor” to “the motor” in Claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, 13, 16, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al. (US20070000624A1, hereinafter “Hansen”).
Regarding claims 1 and 13, Hansen discloses a shading device (Fig. 5, ¶ 44), for a vehicle roof (2; Fig. 5, ¶ 44), comprising: at least one shading length (21; Fig. 5) that can be rolled up for shading a light-permeable and/or open area of the vehicle roof, a tension bow (72; Fig. 5, ¶ 45) that is movably mounted in a direction of travel (Figs. 2 and 5, ¶s 9, 39), to which tension bow the shading length is fastened, a drive mechanism (38; Fig. 2) that can be operated by a drive motor (36/37; Figs. 2-3), said drive mechanism being designed to move the tension bow (25; Fig. 2) back and forth between a first end position in which the shading length is rolled up (¶ 30), and a second end position in which the shading length is unrolled at least partially (Fig. 2, ¶ 29), a control unit (53; Fig. 3, ¶ 33) for activating the drive motor (36/37; Figs. 2-3), wherein the shading device comprises at least one opposing force element (¶s 3, 8, 29, 39), for restricting a traveling movement of the tension bow (¶ 39), wherein the control unit is designed to activate, the drive motor based on an opposing force and/or a drive torque of the drive motor (¶ 41), when the tension bow reaches an end position (P1, P2) defined by the opposing force element (¶ 31-37, Figs. 3-4).
Regarding claim 2, Hansen discloses the shading device as claimed in claim 1, wherein the opposing force element defines the second end position, wherein the shading length is designed to shade the light-permeable and/or open area of the vehicle roof in the second end position of the tension bow (¶s 29-30).  
Regarding claim 3, Hansen discloses the  shading device as claimed in claim 1 wherein the opposing force element is configured as a stop element (26; Fig. 2) which is arranged at one end of a lateral guide (29; Fig. 2) which guides the tension bow in the direction of travel.  
Regarding claims 6 and 20, Hansen discloses the shading device of claim 1, wherein the control unit is designed to compare a determined drive torque with a predetermined limit drive torque and, to switch off the drive motor or to reverse the drive direction of the drive motor if the drive torque which is determined exceeds the limit drive torque (¶s 8, 52).  
Regarding claim 10, Hansen discloses a roof arrangement, for a vehicle roof comprising a shading device (see claim 1) and then further expands on a roof adjustment mechanism (¶ 44) for adjusting, the roof element, wherein the control unit is designed to activate the roof adjustment mechanism of the roof element (¶ 32).  
Regarding claim 16, Hansen discloses the shading device of claim 1, wherein the opposing force is a stop force (¶s 7-9 discusses a stop limit for the shade using limit values set during extension and retraction of the shade.  The stop limit is used where the system is operable for switching off current to the motor when a preset value is exceeded, which is interpreted as a signal that pinching or squeezing of an obstacle is occurring).
Regarding claim 19, Hansen discloses the roof arrangement of claim 10, where the roof element is light -permeable roof element (71; Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Mankame et al. (US20140081513A1).
Regarding claim 11, Hansen discloses a roof arrangement as claimed in claim 10.  However, Hansen does not specifically disclose wherein the roof adjustment mechanism can be operated by a drive motor, wherein a drive motor for the shading device and the drive motor for the roof adjustment mechanism are connected to the control unit.
In claim 11, Mankame teaches wherein the roof adjustment mechanism can be operated by a drive motor (36,37; Figs. 2-3), wherein a drive motor for the shading device and the drive motor for the roof adjustment mechanism are connected to the control unit (¶s 3, 7-38), where Mankame teaches prior art of the drive motors controlled by the control unit and then further controlling with first and second actuators.  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof arrangement of Hansen by adding drive motors for the shading device and the roof adjustment mechanism and both connected to the control unit as taught by Mankame.  Doing so, allows for determining period-ending positions of multiple parts, such as a shading device and roof adjustment mechanism (Abstract).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Kriese et al. (US20090101291A1, hereinafter “Kriese”).
Regarding claim 12, Hansen discloses the roof arrangement as claimed in claim 10.  However, Hansen is silent to the control unit having a plug-type connection via the drive motor.
In claim 12, Kriese teaches wherein the control unit has a plug-type connection (16; Fig. 2) by means of which said control unit can be connected to the drive motor (12; Fig. 2).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the control unit of Hansen by adding a plug-type connection as taught by  Kriese.  Doing so, allows for connection to the vehicle’s electronic bus (¶ 110).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagase et al. (US20130106144A1) teaches a control apparatus for a panel drive device and a sunshade drive device.
Nania (US2015060545A1) teaches a vehicle roof closure with a panel moveable by a first motor and a shade moveable by a second motor and both being controlled by a controller.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612